Citation Nr: 0826653	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-00 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased (compensable) initial rating for 
rosacea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1981 to 
September 1988 and from May 1990 to September 2003. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which awarded service connection for 
rosacea and assigned a noncompensable rating, effective 
October 1, 2003.  When this claim was originally before the 
Board in June 2007, it was remanded for further development. 


FINDINGS OF FACT

1.  For the period of October 1, 2003, to December 17, 2006, 
the veteran's rosacea was superficial in nature and did not 
cause ulceration, exfoliation, crusting, tissue loss, 
induration, inflexibility, hypopigmentation, 
hyperpigmentation, abnormal texture, or limitation of motion. 

2.  Since December 18, 2006, the veteran's rosacea has been 
superficial in nature and has caused more than 6 inches of 
abnormal texture and more than 6 inches hyperpigmentation.  


CONCLUSIONS OF LAW

1.  The criteria for a higher (compensable) rating for the 
veteran's rosacea, effective October 1, 2003, to December 17, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 7828 
(2007).

2.  The criteria for a 30 percent rating, and no higher, for 
the veteran's rosacea from December 18, 2006, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, DC 7828 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
rosacea.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in July 2003, before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the 
veteran's private and VA treatment records, and provided her 
with two VA examinations.  The Board remanded the claim in 
June 2007 for the RO to schedule a third VA examination of 
the veteran's rosacea.  The record reflects that an 
examination was scheduled and the veteran informed of the 
date, however, she failed to report.  The record further 
reflects that there is no explanation for her failure to 
report, nor any indication that there was "good cause" for 
failing to report.  See 38 C.F.R. § 3.655 (2007).  As such, 
the Board finds that the duty to assist has been fulfilled 
and that it may proceed with adjudicating the claim with the 
available evidence of record.  Id.  
Therefore, the duty to assist has been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would serve any useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


II.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The veteran bears the burden of presenting and supporting her 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

The veteran was initially granted service connection for 
rosacea in December 2003 and was assigned a non-compensable 
disability rating, effective October 1, 2003.   The veteran 
disagrees with this assignment and contends that a higher 
rating is warranted. 

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, her current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The veteran's 
rosacea was originally evaluated under DC 7806; however, the 
RO determined in a January 2007 supplemental statement of the 
case that the veteran's rosacea had been evaluated under the 
incorrect criteria insofar as VA regulations have specific 
criteria (i.e. DC 7828) for evaluating acneform diseases such 
as rosacea.  As such, the RO determined that the veteran's 
rosacea was more appropriately rated under DC 7828.  

The veteran's rosacea has been evaluated as 0 percent 
disabling pursuant to DC 7828.  The current noncompensable 
rating contemplates superficial acne (comedones, papules, 
pustules, superficial cysts) of any extent; whereas a 10 
percent rating contemplates deep acne (deep inflamed nodules 
and pus-filled cysts) affecting less than 40 percent of the 
face and neck or deep acne other than on the face and neck; 
and a 30 percent rating contemplates deep acne affecting 40 
percent or more of the face and neck.  38 C.F.R. § 4.119, DC 
7828 (2007).  The veteran's disability could also be rated as 
disfigurement of the head, face, or neck under DC 7800, 
depending upon the predominant disability.  Id.  

Under DC 7800, which rates disfigurements of the head, face, 
or neck, a 10 percent rating is assigned for one 
characteristic of disfigurement; whereas a 30 percent rating 
is assigned for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or for two or three 
characteristics of disfigurement; and a 50 percent rating is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or for four or five 
characteristics of disfigurement. 

Note 1 to DC 7800 lists the eight characteristics of 
disfigurement for purposes of evaluation under § 4.118: (1) 
scar 5 or more inches (13 or more cm.) in length; (2) scar at 
least one-quarter inch (0.6 cm.) wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo- or 
hyperpigmented in an area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

The veteran underwent a VA examination in August 2003, when 
she reported a prior diagnosis of acne or rosacea, as well as 
constant itching on her face and neck as a result of the 
condition.  The veteran also reported that she had received 
no treatment in the past 12 months, had no functional 
impairment, and lost no time from work as a result of the 
condition.  The examiner noted that there were mild 
erythematous changes on the cheeks, forehead, nose, and neck, 
which affected less than 5 percent of the exposed area of the 
total body.  Additionally, the examiner stated that the 
veteran had no associated systemic disease, and no 
ulceration, exfoliation, crusting, tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation, abnormal 
texture, or limitation of motion.  The examiner diagnosed her 
with rosacea, again noting the objective factors of 
erythematous changes on her face, cheeks, forehead, nose, and 
neck.  

September 2003 treatment records from the Naval Hospital Oak 
Harbor Prime Health Center indicate that the veteran had been 
prescribed Metrogel and that the doctor assessed her as 
having mild facial rosacea.  

In May 2004, the veteran was treated for facial lesions at 
the Oak Harbor Family Medicine Clinic.  Additionally, in 
November 2004, the veteran reported a rash on her face for 
the past two years that had recently gotten worse.  The 
doctor noted that her rosacea had been treated effectively 
with Metrogel topical ointment and reported that the veteran 
had no history of pustules, inflammatory lesions, or acne.  
The doctor diagnosed her with inflammatory papules on the 
surface of the face, including small papules on the cheeks 
and nose, but no pustules.  

In January 2005, the veteran sought private treatment from 
Jonathan Stinson, M.D.  Dr. Stinson reported that the veteran 
had rosacea with enlarged pores of the central face, as well 
as acne with several comedones on the chin.  During February 
2005 follow-up treatment, Dr. Stinson reported that the 
veteran had rosacea with a component of acne for which 
continued use of Metrogel was recommended.  

The veteran underwent a second VA examination in December 
2006, when she reported that she had been diagnosed with 
rosacea and that her symptoms were constant itching and bumps 
on her face.  The examiner reported that rosacea was present, 
and involved her forehead, nose, cheeks, and chin; there was 
no scarring, ulceration, exfoliation, crusting, tissue loss, 
induration, inflexibility, hypo-pigmentation, or limitation 
of motion.  There was hyperpigmentation slightly more than 
six square inches and abnormal texture slightly more than six 
square inches.  The examiner noted that the veteran's rosacea 
involved only her face, which would be 45 percent of her 
exposed areas, and 4 percent of her whole body, with an 
abnormal texture consisting of small bumps.  The examiner 
indicated that the skin lesions were not associated with any 
systemic disease or nervous conditions.  The examiner 
diagnosed her with rosacea, indicating that she had the 
subjective factors of itching and mild burning, and the 
objective factors of some mild discoloration and a bumpy 
feeling of the skin.  

Based upon a full review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
compensable rating for the veteran's rosacea under DC 7828.  
The applicable schedular rating criteria provide for a 
noncompensable rating for superficial acne (i.e. comedones, 
papules, pustules, superficial cysts) of any extent; a higher 
rating is not warranted unless there is evidence of deep acne 
(i.e. deep inflamed nodules and pus-filled cysts).  The 
evidence of record indicates that the veteran has at no point 
had more than superficial acne.  The August 2003 examiner 
reported that the veteran had mild erythematous changes on 
her the cheeks, forehead, nose, and neck due to rosacea.  
Similarly, her treating doctor at the Naval Hospital Oak 
Harbor Prime Health Center reported in September 2003 that 
she had only mild facial rosacea.  In November 2004, the 
veteran's treating doctor at the Oak Harbor Family Medicine 
Clinic reported that she had no history of pustules, 
inflammatory lesions, or acne when diagnosing her with 
inflammatory papules on the surface of the face.  In January 
2005 and February 2005, Dr. Stinson reported that the 
veteran's rosacea was manifested by enlarged pores of the 
central face and a component of acne with several comedones.  
Finally, the December 2006 examiner reported that the 
veteran's rosacea caused an area on her face of abnormal 
texture consisting of small bumps and mild discoloration.   
As such, because the evidence does not indicate that the 
veteran has ever had deep inflamed nodules and/or pus-filled 
cysts characteristic of deep acne, but rather has had only 
comedones and papules characteristic of superficial acne, she 
is not entitled to a compensable rating for her rosacea under 
DC 7828.  

Although the veteran's rosacea does not warrant a 
compensable rating under DC 7828 at any point since the 
onset of this condition, for the reasons set forth below, 
the Board finds that the veteran's rosacea warrants a 30 
percent rating, effective December 18, 2006, under DC 7800.  
However, based on the evidence of record, her condition does 
not warrant a higher (compensable) initial rating for the 
period from October 1, 2003, to December 17, 2006, under DC 
7828.  

As noted above, a 30 percent rating under DC 7800 
contemplates two or three characteristics of disfigurement; 
such characteristics include hyperpigmented skin in an area 
exceeding six square inches (39 sq. cm.) and abnormal skin 
texture (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  See 38 C.F.R. § 
4.119, DC 7828, Note 1 (2007).  During the veteran's August 
2003 VA examination, the examiner specifically noted that 
the veteran did not have any of the characteristics of 
disfigurement, including hyperpigmentation or abnormal 
texture.  It was not until her VA examination in December 
2006 that the veteran was shown to have more than six square 
inches of hyperpigmentation and more than six square inches 
of abnormal texture.  Accordingly, from the date of her 
examination in December 2006, the veteran has met the 
criteria for a 30 percent rating under DC 7828.  

However, while the veteran's symptomatology warrants a 30 
percent rating from December 18, 2006, her total disability 
picture does not rise to the severity required for a 50 
percent rating.  The veteran's treatment records are devoid 
of evidence of more than two characteristics of 
disfigurement, and at no point has the veteran been noted to 
have palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features.  See 38 
C.F.R. § 4.119, DC 7828 (2007).  Thus, a rating in excess of 
30 percent is not warranted.  

Accordingly, considering all the evidence of record, the 
veteran's disability picture more closely approximates the 
criteria for a 30 percent disability rating from December 18, 
2006; however, because her condition has not resulted in more 
than two characteristics of disfigurement, a 50 percent 
rating is not warranted.  Further, because her rosacea did 
not resulted in deep acne or any characteristics of 
disfigurement prior to December 18, 2006, a 30 percent rating 
is not warranted 



before that date.  Therefore, an increased rating of 30 
percent, and not higher, for the veteran's rosacea, effective 
from December 18, 2006, is granted. 


ORDER

An initial compensable rating for rosacea from October 1, 
2003, to December 17, 2006, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, effective December 18, 2006, a 30 percent 
rating for rosacea is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


